Title: To George Washington from Lafayette, 10 January 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris january the 10th 1784

The departure of the Washington Has Been So Sudden that I Could not get in time on Board the Particular letter which you ought to Have Received—So that My Correspondance Has Been Confined to an official Cincinnati letter, and a Bill of plated wares, which was not By Any means my intention—inclosed I Send you a duplicate of the letter Respecting our Assossiation —Major L’enfant tells me a tolerable Number of Eagles will Be made on thursday, when After Having Called together the American officers Now Here, and Examined their Claims to the Marks of the Institution, We shall in a Body, and with ⟨our⟩ American Regimentals wait Upon Count de Rochambeau, and the Admirals of the french troops, and present them with the Badges they are to wear—You will Receive many Applications On that Subject, and I Need Not telling you old Rochambeau wants to Be as Conspicuous as He Can in that, as You Know He does in Every other Affair —But as Nothing Can Be decided Before the Month of May I will timely write, and I Hope I will myself tell you my opinions in the Several instances that will Be Submitted to You—in Case the Badge is Multiplied, it will loose its price in Europe—and yet, there are some instances who are Entitled to Regard.
By our last Accounts from America, my dear General, We Hear that Newyork is Evacuated, and that our Army, our Virtous and Brave Army Now are disbanded —its dissolution, However Expected and proper it is, Has not Been Heard of By

me Without a Sigh—How Happy I Have Been at the Head quarters of that Army! How Affectionately Received in Every tent I Had a Mind to Visit! My Most fortunate days Have Been Spent With that Army—and Now that it is ⟨no⟩ more, my Heart shall Ever Reverence and Cherish its Memory—God Grant our Brother officers May Be treated as they deserve! Will not the Country Remember what Evils that Army Have guarded Her Against, What Blessings they Have insured to them? I am told there is a peace Establishement of 800 Men—and My dear general Now is at Mount Vernon where He Enjoys those titles Every Heart Gives Him, As the Saviour of His Country, the Benefactor of Mankind, the Protecting Angel of liberty, the pride of America, and the Admiration of the two Hemispheres—and Among all those Enjoyements I know He Will Most tenderly feel the pleasure of Embracing His Best His Bosom friend, His Adopted Son, who Early in the Spring Will Be Blessed With a direct Course to the Beloved landing that leads to the House at Mount Vernon.
There are no Great News in France, But it is Not the Case in England Whose people Seem as it Were distracted—Pitt’s party Have for the Moment Got in place, But the Majority in the Commons are So much Against them that it is Impossible for them to Remain in the Ministry—it is probable we will In a few days See Mr Fox and Lord North Restored to their former power, when they will Undo Every thing the others Have Done —M[ess]rs Jay, Adams, and Laurens are Either at London or Bath, Mr Barklay is in England, and our old friend Doctor Franklin is Confined to His House By the Gravel —Under those Circumstances I thought it My duty not to Neglect the Affairs of America—But as I Have no Instructions, Nor Any public Authority, I Can only Advise and influence Such Preparatory Measures, as I thing May Be Agreable to the United States—Some time Ago I presented a Memorial, Which, together With Some letters from the Ministers I Have on the 26th of last Month Enclosed to Mr Moriss —in Consequence of those, and of Several Conferences I Had with the Ministers, they Have determined to put a final Hand to the Affair of L’Orient, which I Had long Ago taken Upon Myself to Begin, and which Wanted a definitive Conclusion—By a letter of this day to Mr Moriss I Send Him some further Parts of a Correspondance

With the Ministry, Wherein it is officially Announced that Dunkirk, L’Orient, Bayonne, and Marseilles are the four free ports Given to the trade of America —this Evening I Return to Versailles, where there is to Be a Conference Betwen the foreign affairs, Naval, and finances Ministers and Myself—As I Am little Acquainted With those Matters, I Consult upon them with Wadsworth —in all this America Neither promises Nor Asks for Any thing, So that she Cannot Be Committed—and Her Ministers Being either Sick or Abroad, do not, Betwen Us, So much as to Mention an earnest Word of the Mercantile interest of America in France. European Affairs are about the Same as when I wrote You last—There is No probability of an impending War—at least for Next Year—The Emperor is in Italy as a traveller—Unless I Am Honoured With Some Particular Commands from Congress, I intend embarking for America Early in the Spring, and I Hope to Arrive in time for the Grand Cincinnati Meeting—Mde de Lafayette, Your Son George, and my daughters join in the Most Respectfull Compliments to You, and Mrs Washington —I Give Her joy upon Your Peacefull Retirement into Private life—I Beg, My dear general, You will Remember me to George, Mead, Mr and Mrs Lund Washington, to all your friends and Relations —Adieu, My dear general, Your Most Respectfull and affec⟨mutilated⟩ friend

Lafayette

